Citation Nr: 0735574	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  07-11 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for temporomandibular 
joint (TMJ) syndrome.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
heart condition.  

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
nervous disorder.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The veteran had active service from July 1972 to July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating determination 
of the Huntington, West Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The veteran appeared at a Travel Board hearing at the RO 
before the undersigned in July 2007.

The issues of entitlement to service connection for TMJ 
syndrome, a heart condition, and a nervous disorder are 
remanded to the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  In a March 2000 decision, the Board denied service 
connection for TMJ syndrome and the veteran did not appeal.

2.  Relevant evidence submitted since the March 2000 Board 
decision is new in that it has not been previously 
considered, and it is material in that it relates to an 
unestablished fact necessary to substantiate the claim.

3.  The RO denied service connection for a heart condition in 
April 2004.  The veteran was notified of this decision that 
same month and did not appeal.

4.  Relevant evidence submitted since the April 2004 rating 
decision is new in that it has not been previously 
considered, and it is material in that it relates to an 
unestablished fact necessary to substantiate the claim.

5.  The RO denied service connection for a nervous condition 
in April 2004.  The veteran was notified of this decision 
that same month and did not appeal.

6.  Relevant evidence submitted since the April 2004 rating 
decision is new in that it has not been previously 
considered, and it is material in that it relates to an 
unestablished fact necessary to substantiate the claim.

CONCLUSIONS OF LAW

1.  The March 2000 Board Decision is final.  38 U.S.C.A. § 
7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999); currently 38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2007).

2.  Evidence received since the March 2000 Board decision 
denying service connection for TMJ syndrome is new and 
material and the veteran's claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  The April 2004 Rating Decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

4.  Evidence received since the April 2004 rating 
determination with regard to service connection for a heart 
condition and a nervous condition is new and material and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claims.

TMJ

Entitlement to service connection for TMJ was previously 
denied by the Board in a decision dated in March 2000.  
Service connection was denied because there was no evidence 
of TMJ syndrome in service and the initial indications of the 
disability were too remote in time from service to support 
the claim that this disorder was service connected.  
Decisions of the Board are final, if not appealed.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2007), and may be reopened only by the submission of new and 
material evidence.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).  

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).  "New" evidence means 
evidence "not previously submitted to agency 
decisionmakers"  38 C.F.R. § 3.156(a) (2007).  "Material" 
evidence means "evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim".  Id.  In order to 
be "new and material" evidence, the evidence must not be 
cumulative or redundant, and "must raise a reasonable 
possibility of substantiating the claim."  Id.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim 
as to each essential element that was a specified basis for 
that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

Evidence offered since the claim was denied in March 2000, 
which consists of service medical records showing dental X-
rays, and the veteran's testimony at a personal hearing, is 
new, in that it has not been previously considered.  It is 
also material.  Specifically, the veteran testified that he 
had been treated in service for a dental condition and has 
experienced dental pain since service.  For the purpose of 
reopening the veteran's claim, this testimony is presumed to 
be credible and, therefore, there is sufficient evidence to 
reopen the claim.  The new evidence directly addresses the 
specified reasons for the earlier denial of service 
connection and directly addresses unestablished facts that 
are necessary for the claim to be substantiated.  
Accordingly, the Board concludes that the appellant has 
submitted new and material evidence to reopen the claim of 
service connection for TMJ and the claim is reopened.

Heart condition and nervous condition

In April 2004, the RO denied service connection for a heart 
condition on the basis that new and material evidence had not 
been received.  The original denial was on the basis that the 
veteran's heart condition was not shown to be related to 
service. The RO also denied service connection for a nervous 
condition on the basis that new and material evidence had not 
been received.  The original denial of service connection for 
a nervous condition was also on the basis that the disability 
was not shown to be related to active service.  The veteran 
was notified of this decision later that month and did not 
appeal.  Thus, the decision became final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).  "New" evidence means 
evidence "not previously submitted to agency 
decisionmakers"  38 C.F.R. § 3.156(a) (2007).  "Material" 
evidence means "evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim".  Id.  In order to 
be "new and material" evidence, the evidence must not be 
cumulative or redundant, and "must raise a reasonable 
possibility of substantiating the claim."  Id.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim 
as to each essential element that was a specified basis for 
that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

Evidence offered since the claim was denied in April 2004, 
which consists of private treatment records showing diagnoses 
of arteriosclerotic heart disease and hypertensive heart 
disease in 2004, 2005, and 2006, and the veteran's testimony 
at a personal hearing, is new, in that it has not been 
previously considered.  It is also material.  At his July 
2007 hearing, the veteran testified that he was diagnosed 
with a heart murmur in January 1973.  The veteran reported 
that he was seen on two separate occasions for high blood 
pressure while in service.  The veteran also testified that 
he had symptoms of a rapid heartbeat and palpitations on many 
occasions during service.  He further reported having had 
several systolic readings of 140 or more in service.  

The previous denial was based on the absence of medical 
evidence showing that the veteran had a heart condition that 
was incurred in service.  The newly added evidence includes 
the veteran's testimony that he had numerous episodes of 
heart palpitations and rapid beats in service and systolic 
blood pressure readings of 140 or more.  Moreover, the 
veteran has recently been diagnosed with hypertensive heart 
disease and arteriosclerotic heart disease.  The newly added 
evidence combined with the findings of elevated blood 
pressure readings in service, relates to previously 
unestablished elements of the claim-a current disability and 
a link between the current disability and service.  38 C.F.R. 
§ 3.156(a). Therefore, the veteran's claim for a heart 
condition is reopened.  

Evidence received subsequent to the April 2004 rating 
determination with respect to a nervous condition includes 
statements from the veteran, treatment records from private 
physicians showing continued treatment for major depressive 
disorder in 2003 and 2004, and the testimony of the veteran 
at his July 2007 hearing.  

At his July 2007 hearing, the veteran testified as to the 
stressful situations he encountered while in the military, 
including going through a divorce.  He also reported the 
harassment he received from his CO about the performance of 
his duties.  The veteran further testified as to having had 
an unauthorized absence while in service due to the pressure 
and stress he was under while in the service.  

The previous denial was based on the absence of medical 
evidence showing that the veteran had a nervous condition 
that was incurred in service.  The newly added evidence 
includes the veteran's testimony that he had numerous 
stressful incidents in service and that he had an 
unauthorized absence due to his inability to cope with his 
situation in service.  The newly added evidence relates to 
previously unestablished elements of the claim-a current 
disability and a link between the current disability and 
service.  38 C.F.R. § 3.156(a). Therefore, the veteran's 
claim for a nervous condition is reopened.  

ORDER

New and material evidence having been received, the claim of 
service connection for TMJ syndrome is reopened and to this 
extent the appeal is granted. 

New and material evidence having been received, the claim of 
service connection for a heart condition, to include 
hypertension, is reopened and to this extent the appeal is 
granted.

New and material evidence having been received, the claim of 
service connection  for a nervous condition is reopened and 
to this extent the appeal is granted.





REMAND

With regard to the claim of service connection for TMJ, the 
Board notes that the veteran has testified as to having had 
surgery at the Orlando Naval Hospital in August or September 
1972, which encompassed treatment for TMJ syndrome.  It does 
not appear that these records have been associated with the 
claims folder.  

It also does not appear that the veteran's service personnel 
folder has been associated with the claims folder.  As the 
veteran has testified as to having had an unauthorized 
absence, an attempt at obtaining the personnel record should 
be made.  

At the time of his hearing, the veteran indicated that he was 
currently receiving psychiatric treatment.  

With regard to the claim of service connection for a heart 
condition, as the claim has been reopened, the Board is of 
the opinion that the veteran should be afforded a VA 
examination to determine the nature and etiology of any 
current heart disorder/disease, including hypertension, with 
the examiner expressing an opinion as to whether any 
disorder/disease found is related to the veteran's period of 
service.

As to the issue of service connection for TMJ syndrome. the 
veteran should be afforded a VA dental examination.  The 
examiner should review all the newly obtained inservice 
dental x-rays.  The examiner should also be requested to 
render an opinion as to the etiology of any TMJ syndrome and 
whether it is related to the veteran's period of service.  

Finally, as to the issue of service connection for a nervous 
disorder, the veteran should be afforded a VA examination 
with the examiner being requested to determine the nature and 
etiology of any current psychiatric disorder and whether it 
is related to service.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file the veteran's service personnel 
records for his period of service from 
July 1972 to July 1976, with specific 
emphasis being placed on obtaining 
records relating to any unauthorized 
absence during this time frame.  

2.  Attempt to obtain copies of all 
treatment records relating to dental 
treatment performed at the Orlando, 
Florida, Naval Hospital in 
August/September 1972 through all 
appropriate avenues.  If the treatment 
records are not available, it should be 
so stated and it should be documented as 
to what steps were taken to try and 
obtain the records.  

3.  Request that the veteran supply the 
names, addresses, and dates of treatment 
for any physicians/treatment facilities 
that have provided treatment for any 
psychiatric, dental, or 
heart/hypertension disorders.  After 
obtaining proper authorization from the 
veteran, obtain the identified records 
and associate them with the claims 
folder.  

4.  Schedule the veteran for a VA dental 
examination to determine the nature and 
etiology of any current TMJ syndrome.  
All indicated tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
must be made available to the VA examiner 
for review.  The examiner is specifically 
asked to review the dental X-rays as well 
as any medical records obtained from the 
Orlando Naval Hospital dated in August 
and September 1972.  The examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran's current TMJ syndrome, if 
present, is related to his period of 
service or any incident therein.  A 
complete detailed rationale is requested 
for any opinion that is rendered.  

5.  Schedule the veteran for a VA 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disorder(s), including 
anxiety and depression.  All indicated 
tests and studies should be performed and 
all findings should be reported in 
detail.  The claims folder must be made 
available to the VA examiner for review.  
The examiner should specifically review 
the service personnel records.  The 
examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current psychiatric 
disorder, if present, is related to the 
veteran's period of service or any 
incident therein.  A complete detailed 
rationale is requested for any opinion 
that is rendered.  

6.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current heart 
disease/disorder, including hypertension.  
All indicated tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
must be made available to the VA examiner 
for review.  The examiner should 
specifically review the service medical 
records showing a cardiac evaluation in 
January 1973.  The examiner is requested 
to render an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the any 
current heart disease/disorder, including 
hypertension, is related to his period of 
service or any incident therein.  A 
complete detailed rationale is requested 
for any opinion that is rendered.  

7.  After completion of the above, 
readjudicate the claims on appeal on a de 
novo basis.  If any of the claims are not 
fully granted, issue a supplemental 
statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


